DETAILED ACTION
The present Office action is in response to the Request for Continued Examination (RCE) filed on 31 AUGUST 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 9, and 17 have been amended. No claims have been added or cancelled. Claims 1-3, 5-12, 14-17, 19, and 20 are herein examined and pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11 JULY 2022, with respect to claims 1, 9, and 17 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-3, 5-12, 14-17, 19, and 20 has been withdrawn. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: among the most relevant prior-arts of record (U.S. Patent No. 10,178,378 A1 (hereinafter “Travis”) and U.S. Publication No. 2012/0215377 A1 (hereinafter “Takemura”)), there is no teaching or suggestion for identifying an object in the first and second images having a first linear feature and a second linear feature known to have a parallel relationship by recognizing candidate objects within at least one of the first or second images, matching the candidate objects to known objects having a known parallel relationship and that are prioritized, and selecting the matching candidate object having the highest priority as  the identified object from the candidate objects matching the known objects in combination with the calibration aspect of the claims. The disclosure of Travis describes calibrating a left and right eye stereoscopic display system. See Travis, col. 7, ll. 27-29. The disclosure of Takemura describes updating the vanishing point of a camera using lane information having high confidence. See Takemura, ¶ [0128]. However, neither Travis nor Takemura disclosed that a detected object with a parallel relationship (e.g., for vanishing point detection) has to be matched to known objects that are prioritized and has to be the highest priority. Applicant reiterates this point in the Remarks dated 07/11/2022 by stating, “The known objects having the known parallel relationship (e.g., windows, doors, roof lines, roadways, sidewalks, etc.; see paragraph [0059]) are prioritized and the known matching object having the highest priority is selected as the identified object.” See Remarks, 07/11/2022, p. 2. In other words, because matching is not 100%, the highest priority of multiple potential matches will be selected. The prior-art does not describe such a step in combination with the other calibration steps required by the claims. For these reasons and Applicant’s arguments which have been considered persuasive in light of the claim limitations and as well as the enabling portions of the specification, the claim is held to be allowable.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by the Applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3, 5-12, 14-17, 19, and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481